UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 15, 2017 ALPHATEC HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-52024 20-2463898 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5818 El Camino Real, Carlsbad, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (760) 431-9286 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. On March 15, 2017, Alphatec Holdings, Inc. issued a press release announcing its financial results for the quarter ended December 31, 2016 and the year ended December 31, 2016. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. In accordance with General Instruction B-2 of Form 8-K, the information set forth in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release, dated March 15, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALPHATEC HOLDINGS, INC. (Registrant) Date: March 15, 2017 /s/ Craig Hunsaker, Esq. Craig Hunsaker, Esq. Executive Vice President, People & Culture and General Counsel
